TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00611-CV


Oasis Legal Finance LLC, Appellant

v.

Paul D. Ross, Victor M. Bonner, Victor M. Bonner & Associates, and 
CDP Legal Escrow, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-003486, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
 
		Appellant Oasis Legal Finance LLC filed a motion requesting that this appeal be
dismissed.  See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.
 

 
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   November 10, 2009